Citation Nr: 1018383	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-35 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for atrial 
fibrillation.

2.  Entitlement to service connection for degenerative 
arthritis of the left shoulder.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 
1980, from November 1980 to February 1985, from January 2003 
to November 2003, from September 2005 to September 2006, and 
from April 30, 2008, to May 15, 2008.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is necessary to schedule the Veteran for a Travel 
Board hearing at the RO in Wichita, Kansas.  See 38 C.F.R. 
§§ 20.703, 20.704, 20.1304(a) (2009).  The Board acknowledges 
that the Veteran initially requested a hearing before a 
member of the Board in Washington, D.C on his November 2008 
substantive appeal, and that he subsequently indicated in 
February 2009 that he would attend either a Central Office 
hearing in Washington, D.C., or a Travel Board hearing at the 
RO in Wichita, Kansas.  However, in March 2010, the Veteran 
submitted a request that he be afforded a Travel Board 
hearing in Topeka, Kansas as he is unable to travel to 
Washington, D.C.  

The Board notified the Veteran in a May 2010 letter that it 
does not hold Travel Board hearings in Topeka, Kansas.  This 
letter also informed him that a hearing could and would be 
scheduled at the RO in Wichita, Kansas.  As such hearing has 
not yet been conducted, this matter is REMANDED to schedule 
the Veteran for a Travel Board hearing.  See id.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing per his request.  Appropriate 
notification should be given to the 
Veteran and his representative, if any, 
and such notification should be documented 
and associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


